 

Dear Shareholders,

 

On behalf of Immune Therapeutics, Inc., we’d like to take the opportunity to
address and explain the decisions behind the proposals in the definitive proxy
statement filed on Schedule14A on April 30, 2019 (the “Proxy Statement”), about
which some shareholders have inquired. The Proxy Statement sets forth certain
proposals unanimously recommended by our board in order to help simplify the
company’s existing capital structure, reduce debt, and secure future funding so
that we can engage new service providers and expand into the companion pet
market, while continuing our work with emerging markets. The proposals in the
Proxy Statement are as follows:

 

  ● Authorize the Company to issue up to 10,000,000 shares of preferred stock
with 1,000,000 of such preferred shares to be designated as Series D Convertible
Preferred Stock. The remaining 9,000,000 preferred shares will be designated by
the Board of Directors as needed.         ● Effect a reverse stock split of the
Company’s issued and outstanding, but not authorized, common stock at a ratio
between 800-to-1 to 1,000-to-1. The specific ratio will for the Reverse Split be
determined by the Board of Directors and will take effect no later than December
31, 2019.         ● Change the Company’s name to Forte Biotechnology, Inc.

 

Corporate Overview

 

As of April 15, 2019, the company had approximately 455,577,799 of its
500,000,000 authorized common shares issued and outstanding, with approximately
$9,000,000 in debt. As is, we have insufficient shares to retire our debt or to
raise the capital needed to further fund the our development plan. To avoid
tapping into dilutive funding, we need to reset and reduce the existing debt,
which we believe we need additional common shares and preferred shares to
accommodate. The restructuring is anticipated to allow us to successfully
eliminate the majority of the company debt, and secure traditional funding. If
successful, this will allow us to move forward with the new business plan and
pivot strategy, which includes the restructuring and eventual uplisting our
stock to a national exchange.

 

Corporate Strategy

 

The restructuring will hopefully allow us to move forward with emerging markets
as well as our new focus in the companion pet market, where we intend to develop
both Lodonal and Met (5) Enkephalin (MENK) for indications in pets that have
already demonstrated to be safe and effective in humans. We believe our
development approach enables us to reduce risks associated with obtaining
regulatory approval for unproven product candidates while shortening development
times to bring our product candidates to market.

 

To successfully implement this restructure strategy, we need to obtain new
management consisting of drug developers, veterinarians, physicians, scientists
and other professionals that apply the core principles of drug development to
the medical needs of both humans and pets. Over the past year, the company has
added members to the board of directors with extensive biotech experience, such
as Dr. Roscoe Moore and Kevin Phelps. We expect to continue replacing existing
management and adding new management in the coming months. This includes adding
more members to the Scientific Advisory Board (SAB), and replacing the current
CEO, Noreen Griffin, who plans to step down as CEO and director once the
restructuring is complete.

 

In order to accomplish the foregoing, we believe we need to restructure the
company to free up shares in order to attract the funding and services providers
we desire. We believe the name change will also help facilitate the
restructuring and branding of the company moving forward, distinguishing us from
other publically traded companies with similar names to our current name.

 

 

 

 

Expanding into the Companion Pet Market

 

The company understands the role of the family pet has changed over the past
several decades. Pets are becoming more and more like members of the family with
pet owners spending more money per pet than ever before and insisting their pets
live the same healthy lifestyles as their owners. According to Forbes.com,
“[t]he pet care industry is thriving. The American Pet Products Association
reports that overall household pet ownership hit 68% in 2016, up from 54% in
2009. Pet spending has soared faster than GDP since the Great Recession: U.S.
personal consumption expenditures for pets, pet products, and related services
hit $99.0 billion in 2015—up 35% from 2009. While the rise in pet ownership
boosts overall spending, the amount spent per pet is increasing as well.”
(https://www.forbes.com/sites/neilhowe/2017/06/20/how-generational-change-boosts-the-roaring-pet-care-market/#17ab5cd36ab1)

 

The company expects to expand into the pet market utilizing its exclusive US and
global animal licensing rights to Lodonal™ and MENK. Both Lodonal™ and MENK have
shown safety and efficacy in the human biopharmaceutical industry, which should
allow the company to bring these therapeutics to pets with less investment and
in shorter time periods than our initial tests with humans. In addition to our
existing licensing strategy is the in-licensing of other proprietary compounds
from human biopharmaceutical companies, which the Company plans to develop as
regulatory-approved therapeutics specifically for use in animals. Our goal is to
allow veterinarians and pet owners to manage animal medical needs safely while
simultaneously improving the quality of life for pets.

 

We aim to submit new animal drug applications (“NADAs”) for U.S. approval for
the following indications in 2019 and 2020 and to make similar regulatory
filings for European approval in 2021 and 2022:

 

●     Lodonal for Chemotherapy-induced emesis in dogs;

 

●     MENK for the treatment of nonresectable state Ill, IV, V mammary carcinoma
in dogs; Lodonal for the treatment of lymphoma in dogs; and

 

●     Lodonal for the control of pain and inflammation associated with
osteoarthritis in dogs.

 

We plan to commercialize our products in the United States through a direct
sales force, complemented by distributor relationships, and through commercial
partnerships within Europe and the rest of world.

 

Emerging Markets

 

To date, we have focused on the emerging nation commercialization of affordable
non-toxic immunotherapies Lodonal™ and MENK. This market includes China, Africa
and other nations with fast growing economies.

 

China

 

Part of our emerging markets strategy is our intended joint venture in China
with Professor Fengping Shan. The Company, with Professor Shan and partners in
China, are finalizing an agreement to open Cancer Consulting International
Rehabilitation Center. The application to open the clinic was filed with the
government of China and we expect approval in the coming months. The consulting
center will be using Professor Shan’s 4D Cancer Treatment.

 

 

 

 

Africa

 

We started initial sales in Nigeria in 2018. However, a lack of funding has made
it impossible to implement our sales and marketing plan. We are also unable to
move forward with our existing and pending approvals in other countries. Once
additional funding is in place after the restructuring, we expect to move
forward in Nigeria and other African countries.

 

Proxy Information

 

The Proxy Statement was filed on April 30, 2019 asking for the written consent
of shareholders for the three proposed actions above outlined. Shareholders
wishing to vote can find the Proxy Statement and the Company’s financial
statements for fiscal year 2018 on our website at
https://www.immunetherapeutics.com/investors/SECFilings. Written consent can be
submitted until the earlier of June 3, 2019 or the date the Company receives
written consent from shareholders holding sufficient number of shares to approve
the proposed Actions. As of May 6, 2019, the Company has received the number of
shareholder votes necessary to approve the reverse split and name change and is
waiting on sufficient approval for the preferred shares, which requires a larger
voting percentage.

 

What’s Next?

 

Upon the approval of all actions proposed in the Proxy Statement, the company
will file the necessary forms with the state of Florida and FINRA to implement
the restructuring and make announcements as appropriate through its current
reports.

 

Investor Relations

 

The company understands the need for release of news events moving forward;
however, much of what we are working on right now is contingent upon completion
of the restructuring plan, so we appreciate your patience while we put things
into place. We are actively considering new management, new board members, and
adding key opinion leaders to our team, while we continue with our SEC filings,
work on new financing, and continue to keep the company on track to implement
the restructuring. As we complete our milestones, shareholders can expect
details and updates through press releases and SEC filings. We look forward to
sharing even more information with you as it comes to fruition.

 

Forward Looking Statements

 

Statements contained in this letter that are not statements of historical fact
are intended to be and are hereby identified as “forward-looking statements” for
purposes of the safe harbor provided by the Private Securities Litigation Reform
Act of 1995. Generally, forward-looking statements include expressed
expectations of future events and the assumptions on which the expressed
expectations are based, including but not limited to the company’s intended
restructuring and move into the pet market. All forward-looking statements are
inherently uncertain as they are based on various expectations and assumptions
concerning future events and they are subject to numerous known and unknown
risks and uncertainties which could cause actual events or results to differ
materially from those projected. The Company undertakes no obligation to update
or revise this communication to reflect future developments except as otherwise
required by the Securities Exchange Act of 1934.

 

Immune Therapeutics, Inc.

 

 

 

